ROSEN & ASSOCIATES, P.C.
Attorneys for Defendant
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 Ιn re:
                                                          Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                 Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,

                                Debtor.

 Iliad Research and Trading, L.P., a
 Utah limited partnership,
                                                          Adv. Proc. No. 19-01119 (MKV)
                                Plaintiff,
 v.

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,
 aka Robert X. Sillerman, an individual,

                               Defendant.


                              CERTIFICATE OF SERVICE OF
                                ANSWER TO COMPLAINT

               The undersigned, under penalty of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in Bronx, New York and I am not a party to this

proceeding.

               On July 8, 2019, I served the Answer to Complaint (Docket No. 13), upon the

parties whose names and addresses are set forth on the service list annexed hereto, by regular

first-class mail by depositing true copies of the same in post-paid, properly addressed wrappers
in an official depository under the exclusive care and custody of the United States Postal Service

within the state of New York.

Dated: New York, New York
       July 8, 2019

                                                 /s/ Carrie L. Manganiello
                                                     Carrie L. Manganiello
                                      Service List

Silverman Acampora LLP                          Sullivan & Cromwell LLP
Attorneys for Iliad Research                    Attorneys for ESFX Holdings LLC
 and Trading, L.P.                              125 Broad Street
100 Jericho Quadrangle, Suite 300               New York, NY 10004-2498
Jericho, New York 11753                         Attn.: Brian D. Glueckstein, Esq.
Attn: Anthony C. Acampora, Esq.
      Ronald J. Friedman, Esq.                  Vedder Price P.C.
                                                Attorneys for React Presents, Inc., Clubtix,
Office of the United States Trustee              Inc., LucasKing, and Jeffrey Callahan
201 Varick Street, Room 1006                    222 North LaSalle Street
New York, NY 10014-9449                         Chicago, IL 60601
Attn: Richard C. Morrissey, Esq.                Attn: Michael M. Eidelman, Esq.

Cullen and Dykman LLP                           Vedder Price P.C.
100 Quentin Roosevelt Boulevard                 Attorneys for React Presents, Inc., Clubtix,
Garden City, New York 11530                      Inc., Lucas King, and Jeffrey Callahan
Attn: Thomas R. Slome, Esq.                     222 North LaSalle Street
                                                Chicago, IL 60601
Robinson & Cole LLP                             Attn: James V. Garvey, Esq.
Attorneys for Barton Gullong
280 Trumbull Street                             Reid Collins & Tsai LLP
Hartford, CT 06103-3597                         Attorneys for Dean Ziehl, as Litigation
Attn: Michael R. Enright, Esq.                  Trustee of SFX Litigation Trust
                                                810 Seventh Avenue, Suite 410
Fried Frank                                     New York, NY 10019
One New York Plaza                              Attn: Yonah Jaffe, Esq.
New York, NY 10004
                                                Willkie Farr & Gallagher LLP
Golenbock Eisman Assor Bell                     Attorneys for ID Wheel (FL) LLC and
 & Peskoe, LLP                                   IDrive Mezz Lender (FL) LLC
Attorneys for John Howard                       787 Seventh Avenue
711 Third Ave                                   New York, NY 10019
New York, NY 10017                              Attn: Alan J. Lipkin, Esq.
Attn: Andrew Peskoe, Esq.                             James H. Burbage, Esq.

Mitchell J. Slater                              Seward & Kissel LLP
c/o Kirkland & Ellis LLP                        Attorneys for Deutsche Bank Trust
601 Lexington Avenue                             Company Americas
New York, NY 10022                              One Battery Park Plaza
Attn: Matthew Solum, P.C.                       New York, NY 10004
                                                Attn: John R. Ashmead, Esq.
                                                      Catherine V. LoTempio, Esq.
Lowenstein Sandler LLP                    Pillsbury Winthrop Shaw Pittman LLP
Attorneys for Guevoura Fund Ltd.          Attorneys for ECN Aviation Inc.
One Lowenstein Drive                       f/k/a Eleent Aviation Inc.
Roseland, NJ 07068                        1540 Brodway
Attn: Michael S. Etkin, Esq.              New York, NY 10036
      Gabriel L. Olivera, Esq.            Attn: Leo T. Crowley, Esq.
                                                David S. Forsh, Esq.
Kozeny & McCubbin, L.C. LLC
Attorneys for Toyota Motor Credit         Hinckley, Allen & Snyder LLP
 Corporation                              Attorneys for VistaJet US, Inc.
12400 Olive Blvd., Ste 555                30 South Pearl Street, Suite 901
St. Louis, MO 63141                       Albany, New York 12207
Attn: Sabita Hajaree Ramsaran, Esq.       Attn: Christopher V. Fenlon, Esq.

Kozeny & McCubbin, L.C. LLC               Izower Feldman, LLP
Attorneys for Toyota Motor Credit         Attorneys for OPW and Brett Torino
 Corporation                              1325 Franlin Avenue, Suite 255
12400 Olive Blvd., Ste 555                Garden Ciy, New York 11530
St. Louis, MO 63141                       Attn: Ronald D. Lefton, Esq.
Attn: Wesley T. Kozeny, Esq.
                                          Archer & Greiner, P.C.
Latham & Watkins LLP                      Attorneys for OPW and Brett Torino
Attorneys for Ryan Seacrest               630 Third Avenue
355 South Grand Avenue, Suite 100         New York, New York 10017
Los Angeles, CA 90071                     Attn: Allen G. Kadish, Esq.
Attn: Jeffrey E. Bjork, Esq.
      Adam E. Malatesta, Esq.             Abbey Spanier, LLP
                                          Attorneys for Andrew Mule, et al.
Leo V. Gagion, Esq.                       212 East 39 St.
Office of the New York State              New York, NY 10016
 Attorney General                         Attn: A. Abbey, S. Rodd, N. Kaboolian
Counsel to NYS Dept. of Taxation
 and Finance                              Robert F.X. Sillerman
28 Liberty Street, 17th Floor             352 Plain Road
New York, NY 10005                        Hinsdale, NH 03451

U.S. Securities and Exchange Commission   Meyer, Suozzi, English & Klein, P.C.
Brookfield Place                          990 Stewart Avenue, Suite 300
200 Vesey Street. Suite 400               P.O. Box 9194
New York, NY 10281                        Garden City, NY 11530
Attn: Patricia Schrage                    Attn: Howard B. Kleinberg, Esq.
